Title: William Thornton to Thomas Jefferson, 20 July 1816
From: Thornton, William
To: Jefferson, Thomas


          
            My dear sir
            City of Washington 20th July 1816.
          
          I lamented very much when you wrote to me for the Portrait by Stewart, that I had not finished a Copy of it; for I was in hopes that the Gentlemen who were engaged in taking the Heads of our worthies, would have done more justice than I could do: but when I
			 saw, on their return, the Portraits of yourself  of Mr & Mrs Madison, I beheld them with amazement.—I did not admire them, but I admired at them. Never was such injustice done to you, except by Sign Painters, and Genl Kosciusko; than which last nothing can be so bad, and when I saw it, I did not wonder that he lost Poland—not that it is necessary a Genl should be a Painter, but he should be a man of such Sense as to discover that he is not a Painter.—After this Proemium, equal to one of the long Sentences of President Adams, I will proceed to say that I rejoice in having preserved the Portrait here, for no Engraving should be made from the  Paintings of the Gentleman whose works I saw: and I lament that Mr D: is not a better Judge of Paintings when he undertakes so laudable a work. I am also very sorry that the Artist who appears so amiable a man should have failed so much: for it is not in yr Portrait alone but in the President’s & his Lady’s—The draperies are very well done, but the Faces are really very bad.—I think Stewart cannot be exceeded, & the Engraving of the Presidt is capital—Nothing better can be wished for. If your Portrait by Stewart were engraven, it would be equally good; for fortunately it is one of his best Productions.—Mrs Madison’s Head by Stewart is good, but the Figure bad.—I have copied your Head by Stewart, in Swiss Crayons, & a superb Frame is now preparing.—I had nearly finished it when the  Gentlemen were here, & I would have shewn it to them, but they did not call as they promised & set out very soon on their Journey.—Some, to whom I have shewn it, think it more like than the original, though I have deviated very little from it. I think it so like the original that I am not ashamed of it; and for two weeks past I have daily been giving it some more last touches.—I lament it is not in Oil, but the Straining Frame & Canvas which I got prepared for Oil, a month ago, is not dry yet. I mean to attempt to model it in fine washed Clay, that I have got from the Head of Elk, in Maryland; and if I succeed as well in that, as I have done in Crayons, I shall be delighted.—I mean to place my Crayon Picture in the Library of Congress, and if I succeed in Oil, to give one of them to Congress.—But if it would be more agreeable to you to have it at home now, than to leave it longer (for it has been here a long time) I will send it by a safe opportunity; and with it the Sketch by West. In the mean time they are kept with the utmost care;—& for the loan I return a thousand thanks.—I am,
          
            dear Sir, with considn, esteem, & with the highest respect yrs &c
            William Thornton—
          
        